DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claims 1 and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOBAYASHI, US 2008/0183862 hereafter KOBAYASHI in view of Kadyk et al, US 2002/0157019 hereafter Kadyk and further in view of Wilson et al, US 10,098,210 hereafter Wilson. 

As for claim 1, KOBAYASHI discloses:
A method for repairing a network device using a proxy communication link between the network device and a network device manager, comprising: 
Receiving, by the network device manager, a device state of the network device to the network device manager via the proxy communication link, determining, by the network device manager, repair instructions for the network device based on the device state (KOBAYASHI, FIG. 4, 1002, [0044], Receiving terminal information indicating operating states to the maintenance server via the link/connection through the home gateway and determining the recovery information for the terminal based on the operating states); and 
Transmitting, by the network device manager through the proxy device, the repair instructions to the network device (KOBAYASHI, FIG. 4, 1003, [0045], Transmitting the recovery information to the terminal).

KOBAYASHI does not explicitly disclose authenticating, by the network device manager, a proxy device by verifying a credential of the proxy device to establish a secure connection between the network device manager and the proxy device.

However, Kadyk discloses authenticating a proxy device by verifying a credential of the proxy device to establish a secure connection between the network device manager and the proxy device (Kadyk, FIG. 4, steps 410-450, abstract, [0017], [0035], [0053]-[0055], Authenticating the proxy 404 by verifying the certificate of the proxy to establish a secure connection between the server 406 and the proxy 404).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of KOBAYASHI with authenticating a proxy device by verifying a credential of the proxy device to establish a secure connection between the network device manager and the proxy device as taught by Kadyk to reduce overhead in the client-proxy connection (Kadyk, [0018]). 

The combination of KOBAYASHI and Kadyk does not explicitly disclose wherein the proxy communication link comprises an optical communication link or an acoustic communication link established between the proxy device and the network device.

However, Wilson discloses wherein the proxy communication link comprises an optical communication link or an acoustic communication link established between the proxy device and the network device (Wilson, FIG. 1, 104, 106, column1, lines 1-21, column 3, lines 1-11, column 6, lines 15-43. column 6, lines 60-67, column7, lines 1-17, The proxy communication link is an optical communication link established between the gateway controller and the remote server).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of KOBAYASHI and Kadyk with wherein the proxy communication link comprises an optical communication link or an acoustic communication link established between the proxy device and the network device as taught by Wilson to provide more adaptable optical network connections (Wilson, column 1, lines 34-37). 

As for claim 5, Kadyk discloses:
The proxy communication link comprises the secure connection (Kadyk, FIG. 4, steps 410-450, abstract, [0017], [0035], [0053]-[0055], Authenticating the proxy 404 by verifying the certificate of the proxy to establish a secure connection between the server 406 and the proxy 404).

The combination of KOBAYASHI and Kadyk does not explicitly disclose wherein the proxy communication link comprises an optical communication link or an acoustic communication link established between the proxy device and the network device.

However, Wilson discloses wherein the proxy communication link comprises an optical communication link or an acoustic communication link established between the proxy device and the network device (Wilson, FIG. 1, 104, 106, column1, lines 1-21, column 3, lines 1-11, column 6, lines 15-43. column 6, lines 60-67, column7, lines 1-17, The proxy communication link is an optical communication link established between the gateway controller and the remote server).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of KOBAYASHI and Kadyk with wherein the proxy communication link comprises an optical communication link or an acoustic communication link established between the proxy device and the network device as taught by Wilson to provide more adaptable optical network connections (Wilson, column 1, lines 34-37).

As for claim 6, KOBAYASHI discloses:
Establishing the optical communication link comprises sensing, at the network device, a flashing light based on Morse code or a binary signaling (KOBAYASHI, [0039], Establishing an optical connection).

As for claim 7, KOBAYASHI discloses:
Transmitting the repair instructions comprises transmitting repair instructions that update the device state of the network device (KOBAYASHI, FIG. 4, 1003, [0045], Transmitting the recovery information to the terminal to update/repair the device).

As for claim 8, KOBAYASHI discloses:
Transmitting the repair instructions comprises transmitting a message for display on the proxy device (KOBAYASHI, FIG. 4, 1003, [0045], Transmitting the recovery information to the terminal).

As for claim 9, KOBAYASHI discloses:
A network device (KOBAYASHI, FIG. 1, [0032], The terminal device including a processor and memory), comprising: a processor; memory in communication with the processor and comprising state information and instructions and an optical communication element in communication with the processor and memory; wherein the instructions, when executed by the processor, are configured to: 
cause the optical communication element to provide a proxy communications link through the optical communication element to a proxy device (KOBAYASHI, [0039], Establishing an optical connection with the home gateway/proxy). 
in response to a request for a device state, transmit the device state through the proxy communications link (KOBAYASHI, FIG. 4, 1001, 1002, [0044], In response to the instruction information from the maintenance server, transmitting terminal information indicating operating states to the maintenance server via the link/connection through the home gateway and determining the recovery information for the terminal based on the operating states): and 
receive, through the proxy communications link, repair instructions based on the device state (KOBAYASHI, FIG. 4, 1003, [0045], Receiving the recovery information through the proxy link),
the repair instructions configured to cause the processor to correct an error state in the network device by modifying the device state, the instructions, or both (KOBAYASHI, FIG. 4, 1002, 1003, [0044]-[0045], The recovery information for updating/correcting/recovering the terminal operating state).

KOBAYASHI does not explicitly disclose authenticating a proxy device by verifying a credential of the proxy device to establish a secure connection between the network device manager and the proxy device.

However, Kadyk discloses authenticating a proxy device by verifying a credential of the proxy device to establish a secure connection between the network device manager and the proxy device (Kadyk, FIG. 4, steps 410-450, abstract, [0017], [0035], [0053]-[0055], Authenticating the proxy 404 by verifying the certificate of the proxy to establish a secure connection between the server 406 and the proxy 404).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of KOBAYASHI with authenticating a proxy device by verifying a credential of the proxy device to establish a secure connection between the network device manager and the proxy device as taught by Kadyk to reduce overhead in the client-proxy connection (Kadyk, [0018]). 

The combination of KOBAYASHI and Kadyk does not explicitly disclose the proxy communication link is an optical communication link and wherein the proxy communication link comprises an optical communication link or an acoustic communication link established between the proxy device and the network device.

However, Wilson discloses the proxy communication link is an optical communication link and wherein the proxy communication link comprises an optical communication link or an acoustic communication link established between the proxy device and the network device (Wilson, FIG. 1, 104, 106, column1, lines 1-21, column 3, lines 1-11, column 6, lines 15-43. column 6, lines 60-67, column7, lines 1-17, The proxy communication link is an optical communication link established between the gateway controller and the remote server).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of KOBAYASHI and Kadyk with the proxy communication link is an optical communication link and wherein the proxy communication link comprises an optical communication link or an acoustic communication link established between the proxy device and the network device as taught by Wilson to provide more adaptable optical network connections (Wilson, column 1, lines 34-37).

As for claim 10, KOBAYASHI discloses:
The optical communication element comprises a light-emitting diode (LED) (KOBAYASHI, [0039], Establishing an optical connection).. 

As for claim 11, KOBAYASHI discloses:
The optical communication element to flash based on Morse code or a binary signaling (KOBAYASHI, [0039], Establishing an optical connection).

As for claim 12, KOBAYASHI discloses:
The network device comprises a router, a switch, an access point, a wireless gateway, a repeater, or a combination thereof (KOBAYASHI, FIG. 1, [0032], The terminal device is an access device the customer premises),

As for claim 13, KOBAYASHI discloses:
The network interface to communicate with a network device manager (KOBAYASHI, [0035]. Communicating with the maintenance server).

As for claim 14, KOBAYASHI discloses:
The network interface to provide network services for devices communicatively connected to the network device (KOBAYASHI, FIG. 5, [0031]-[0035], [0042], [0049], The network interface to communicate with the maintenance server 31 through the home gateway 20).

As for claim 15, KOBAYASHI discloses:
The network interface to communicate with the network device manager through the proxy communication link to the proxy device (KOBAYASHI, FIG. 5, [0031]-[0035], [0042], [0049], The network interface to communicate with the maintenance server 31 through the home gateway 20).

As for claim 16, KOBAYASHI discloses:
A non-transitory computer readable storage imedium having computer readable code thereon, the non-transitory computer readable storage medium including instructions configured to cause a computer system to perform operations, comprising: 
transmitting a device state to the network device manager via the proxy communication link (KOBAYASHI, FIG. 4, 1002, [0044], Transmitting terminal information indicating operating states to the maintenance server via the link/connection through the home gateway/proxy link);
receiving repair instructions from the network device manager via the proxy communication link (KOBAYASHI, FIG. 4, 1002, 1003, [0044]-[0045], Receiving the recovery information via the proxy link), 
wherein the repair instructions are based on the device state; and executing the repair instructions (KOBAYASHI, FIG. 4, 1002, 1003, [0044]-[0045], The recovery information for updating/correcting/recovering the terminal operating state and executing the recovery instructions).

KOBAYASHI does not explicitly disclose establishing a proxy communication link with a network device manager via an authenticated proxy device, a secure connection between the authenticated proxy device and the network device manager. 

However, Kadyk discloses establishing a proxy communication link with a network device manager via an authenticated proxy device, a secure connection between the authenticated proxy device and the network device manager (Kadyk, FIG. 4, steps 410-450, abstract, [0017], [0035], [0053]-[0055], Authenticating the proxy 404 by verifying the certificate of the proxy to establish a secure connection between the server 406 and the proxy 404).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of KOBAYASHI with establishing a proxy communication link with a network device manager via an authenticated proxy device a secure connection between the authenticated proxy device and the network device manager as taught by Kadyk to reduce overhead in the client-proxy connection (Kadyk, [0018]). 

The combination of KOBAYASHI and Kadyk does not explicitly disclose wherein the proxy communication link comprises an optical communication link or an acoustic communication link established between the proxy device and the network device.

However, Wilson discloses wherein the proxy communication link comprises an optical communication link or an acoustic communication link established between the proxy device and the network device (Wilson, FIG. 1, 104, 106, column1, lines 1-21, column 3, lines 1-11, column 6, lines 15-43. column 6, lines 60-67, column7, lines 1-17, The proxy communication link is an optical communication link established between the gateway controller and the remote server).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of KOBAYASHI and Kadyk with wherein the proxy communication link comprises an optical communication link or an acoustic communication link established between the proxy device and the network device as taught by Wilson to provide more adaptable optical network connections (Wilson, column 1, lines 34-37).

As for claim 17, KOBAYASHI discloses:
The proxy communication link comprises establishing an optical communication link with the authenticated proxy device (KOBAYASHI, [0039], Establishing an optical connection).

As for claim 18, KOBAYASHI discloses:
Establishing the optical communication link comprises sensing a flashing light source based on Morse code or a binary signaling (KOBAYASHI, [0039], Establishing an optical connection).

As for claim 19, KOBAYASHI discloses:
The repair instructions comprises updating the device state (KOBAYASHI, FIG. 4, 1003, [0045], Transmitting the recovery information to the terminal to update/repair the device).

As for claim 20, KOBAYASHI discloses:
The network device to update the network device to operate according to the instructions (KOBAYASHI, FIG. 4, 1003, [0045], Transmitting the recovery information to the terminal to update/repair the device).

3.	Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOBAYASHI, US 2008/0183862 in view of Kadyk et al, US 2002/0157019 in view of Wilson et al, US 10,098,210 as applied to claim 1 above, and further in view of Short et al, US 6,636,894 hereafter Short.

As for claim 2, the combination of KOBAYASHI, Kadyk and Wilson does not explicitly disclose:
Authenticating the proxy device to establish the secure connection comprises identifying access permissions for the proxy device based on a user role in the credential.

However, Short discloses authenticating the proxy device to establish the secure connection comprises identifying access permissions for the proxy device based on a user role in the credential (Short, column 3, lines 60-67-column 4, lines 1-13, column 4, lines 32-52, Authenticating the proxy and user connection comprises identifying access permission based on the user profile).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of KOBAYASHI, Kadyk and Wilson with authenticating the proxy device to establish the secure connection comprises identifying access permissions for the proxy device based on a user role in the credentiaas taught by Short to provide more efficient network access (Short, column 2, lines 29-32). 

As for claim 3, KOBAYASHI discloses:
Monitoring a length of time that the proxy device has been in communication with the network device and, in response to the length of time being greater than a threshold, terminating the secure connection and the proxy communication link (Freidman, [0025], [0048], Monitoring the time for the session between the proxy and user, in response to the time expiring (being greater than a threshold/preset time), terminating/severing the connection and the proxy link which connects from the user to the server).

As for claim 4, the combination of KOBAYASHI, Kadyk and Wilson does not explicitly disclose:
The threshold is set based on the user role.

However, Short discloses the threshold is set based on the user role (Short, column 11, lines 44-64, The duration is set by the user profile).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of KOBAYASHI, Kadyk and Wilson with the threshold is set based on the user role as taught by Short to provide more efficient network access (Short, column 2, lines 29-32).

Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chen et al, US 2012/0216034 paragraph [0022] discloses  The connections may comprise wired, optical, and/or wireless connections between the home gateway and the distribution networks which may enable communication between the home gateway and the service providers.

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469